Citation Nr: 0409136	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for refractive error 
and presbyopia.

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative arthritis of the left 
shoulder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected retro-patellar pain syndrome of the 
left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a head injury, laser 
scars (retinal scars), chorioretinopathy, left eye.  

5.  Entitlement to an initial compensable rating for the 
service-connected residuals of a head injury, left temporal 
hairline fracture.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to June 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO decision, which denied service 
connection for refractive error and presbyopia, and which 
granted service connection and noncompensable ratings for 
degenerative arthritis of the left shoulder; retro-patellar 
pain syndrome of the left knee; residuals of a head injury, 
retinal scars, left eye; and residuals of a head injury, left 
temporal hairline fracture, effective July 1, 2001.  The RO 
also granted a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, effective July 1, 2001.  The veteran appealed for 
service connection and higher ratings.  

In a July 2003 decision, the RO granted a 20 percent rating 
for the degenerative arthritis of the left shoulder, 10 
percent for the retro-patellar pain syndrome of the left 
knee, and 10 percent for the residuals of a head injury, 
laser scars (retinal scars), chorioretinopathy, left eye, 
effective July 1, 2001.  The veteran continued his appeal for 
higher ratings with respect to these disabilities.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In April 2002, the veteran requested a hearing at the RO 
before a Veterans Law Judge but later changed his request in 
favor of a hearing at the RO before a local hearing officer.  
That hearing was held in June 2002 and a transcript of the 
testimony is associated with the claims file.  

The Board notes that the claims for higher ratings will be 
the subjects of the Remand, which follows the decision herein 
below.  As to those issues, this appeal is being remanded to 
the RO via the Appeals Management Center, in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Service connection is already in effect for eye 
pathology, including a loss of visual acuity and a loss of 
visual field, identified as attributable to a June 1992 
in-service injury.  

3.  The veteran is currently seeking service connection for 
presbyopia and refractive error, which are not considered 
disabilities for VA compensation purposes.  


CONCLUSION OF LAW

Presbyopia and refractive error are not diseases or injuries 
for which service connection may be granted.  38 C.F.R. § 
3.303(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

First, in a letter dated in September 2002, the RO informed 
the veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty, requested the veteran to submit any pertinent 
evidence he had to support a claim of service connection, 
including medical evidence linking a current disability to 
his period of active service, and indicated that it would 
assist the veteran in obtaining and developing this evidence 
provided he identified the source or sources of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining such evidence, 
including medical records, employment records, and records 
from federal agencies, but that ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent information.  The RO requested the veteran to 
identify all outstanding evidence that needed to be secured.  
The RO indicated that it would provide the veteran a medical 
examination or secure a medical opinion if it thought that 
such an examination or opinion was necessary to make a 
decision in the case.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, in 
a rating decision dated in July 2001, the RO initially denied 
the veteran's claim of service connection for refractive 
error and presbyopia.  Thereafter, in September 2002, the RO 
provided the veteran the aforementioned notice.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO determination, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  



The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, it was sent prior to 
the transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as is further discussed herein below.

The Board will now address the content of the notice provided 
to the veteran in this case.  The September 2002 notice 
letter informed the veteran of the evidence and information 
needed to support a claim of service connection.  It also 
indicated that VA would assist the veteran in obtaining all 
outstanding evidence, but that in the meantime, the veteran 
should submit any pertinent evidence he had to support his 
claim.  While in this letter the RO specifically addressed 
several service connection claims not at issue in this 
appeal, it is notable that the veteran did in fact respond to 
the RO's letter later in September 2002 with arguments 
pertinent to his claim of service connection for refractive 
error and presbyopia.  

Moreover, after the September 2002 notice was provided, in a 
statement of the case issued in March 2002, and in a 
supplemental statement of the case issued in July 2003, the 
RO again informed the veteran of the information and evidence 
needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO also informed the veteran of the reasons 
underlying its decision, the evidence it had considered in 
its decision, and the evidence the veteran still needed to 
submit to substantiate his claim.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, although the VCAA notice letter that was 
provided to the veteran in September 2002 does not contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As described above, VA 
advised him of this by way of the rating decision of July 
2001, the statement of the case in March 2002; and the 
supplemental statement of the case in July 2003.  The Board 
also observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini is dictum and not binding on VA.  
That is, General Counsel has opined that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) do not require VA to 
send additional notice in order to request that a claimant 
provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-04 (February 24, 2004).  The 
General Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003). 

In any case, all the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard and Sutton, supra.  A 
review of the procedural history of the issue decided herein 
shows that each of the four content requirements of a VCAA 
notice has in fact been fully satisfied in regard to the 
claim.  As such, any error in not providing a single notice 
to the veteran covering all content requirements is harmless 
error.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records are associated with the claims file and VA 
sought to obtain all private and VA treatment records 
referenced by the veteran.  The record reflects association 
of such with the claims file.  Additionally, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A (d).  The veteran underwent VA 
examinations in February 2001, March 2001, and March 2003, 
which resulted in findings and conclusions specific to the 
eyes.  Further, he was afforded the opportunity of a personal 
hearing at the RO in June 2002, in regard to his service 
connection claim.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

The Board also emphasizes that the specific visual problems 
for which the veteran is now seeking entitlement to 
compensation benefits are not considered disabilities under 
governing VA regulations.  The veteran's arguments relevant 
to entitlement to benefits based on visual problems are, in 
effect, that the eye disabilities for which he is already 
service-connected should be compensably evaluated.  Such 
issues are further discussed in the REMAND.  To the extent 
that he asserts that service connection is separately 
warranted for presbyopia or refractive error, such argument 
does not comport with governing law and regulations 
concerning entitlement to service connection and the 
regulations are therefore dispositive in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has held 
that where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 
(2003); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  

Thus, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Based on the above, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that the record is ready for appellate review.   



II.  Factual Background

Service medical records show that on a January 1975 Report of 
Medical History, the veteran indicated that he did not wear 
glasses or contact lenses and that he had vision in both 
eyes.  On an enlistment physical examination in January 1975, 
distant visual acuity in both eyes was 20/20 (uncorrected), 
and near visual acuity appeared to show refractive error in 
both eyes.  On a March 1980 periodic physical examination, 
visual acuity was 20/20 (uncorrected) in both eyes for 
distance and near.  On annual physical examinations in 
January 1984 and August 1986, visual acuity was 20/20 
(uncorrected) in both eyes for distance and appeared to show 
refractive error in both eyes for near.  In November 1989 an 
optometry examination showed that visual acuity was 20/20 in 
both eyes, for distance and near, and there was normal field 
vision.  In December 1991 an optometry examination showed no 
significant visual abnormality except for decreasing 
accommodation consistent with the veteran's age.  On a 
February 1992 annual physical examination, visual acuity was 
20/20 (uncorrected) in both eyes for distance and near.

In June 1992 the veteran sustained a left temporal fracture 
when he was struck on the side of the head with a softball.  
His complaints included blurry vision in the left eye.  In 
July 1992 on a follow-up evaluation, he denied diplopia, 
blurred or other visual disturbances.  The assessment was 
that of status post uncomplicated minor closed head injury 
with temporal linear fracture, nondisplaced.  He was to 
resume normal daily activity.  In August 1992 an optometry 
examination showed slight hyperopia, right worse than left, 
and the veteran was referred to ophthalmology for a dilated 
fundus examination.  On that examination in August 1992, he 
complained of decreasing visual acuity in the left eye, and 
there was a finding of angioma with inter-retinal lesions of 
the left eye.  In August 1992 in the neurosurgical clinic the 
veteran reported that he noticed a decrease in visual acuity 
in the left eye in the last 10 days.  Peripheral vision and 
all fields were intact.  There were benign fundi.  The 
assessment was that of stable status-post closed head injury 
with coincidental myopia.  In September 1992 the veteran 
underwent laser surgery on the left eye with no evidence of 
complication or infection.  On a May 1997 annual physical 
examination, visual acuity was 20/20 (uncorrected) in both 
eyes for distance and 20/30 (uncorrected) in both eye for 
near.  In May 1999 there was a finding of mild myopia in the 
left eye with bilateral presbyopia, and he was also shown to 
be a glaucoma suspect (no diagnosis of glaucoma was given).  
In April 2000 an optometry examination showed that visual 
acuity was 20/20 (uncorrected) in both eyes for distance, and 
there was refractive error in both eyes on near.  In 
August 2000 the veteran complained of excessive tearing, 
redness, and itching in both eyes.  There was a finding of 
bilateral pterygium, which was treated with eye drops and 
sunglasses.  A December 2000 vision and optical readiness 
status report indicated that the veteran's eyes were 20/30 or 
better without glasses.  In February 2001 the veteran 
complained of fading vision in both eyes after physical 
training.  

On a February 2001 fee basis VA eye examination, the 
veteran's history of a softball injury to the left eye and 
subsequent laser surgery in 1992 was noted.  His past ocular 
history was otherwise noted to be unremarkable.  On 
examination, visual acuity was 20/20 uncorrected in both 
eyes, but near visual acuity was 20/70 in each eye.  
Peripheral visual fields were normal.  Goldmann visual fields 
were normal.  Ocular motility was normal.  External eye 
examination was normal.  The cornea had 2+ arcus, with the 
slit lamp examination otherwise normal.  On dilated fundus 
examination, the periphery of the left eye along the superior 
temporal arcade had old laser scars and an area of 
perivascular sheathing.  Otherwise, retinal examination was 
normal in the periphery of both eyes.  The assessment was 
mild refraction of error and presbyopia, and retinal scars 
consistent with previous retinal injury.  

On a March 2001 fee basis VA examination, the veteran's 
history of being hit in the head by a softball in 1992 was 
noted.  On a review of systems, the veteran reported no 
history of disturbance of vision.  On examination, the 
veteran's eyes had full range of motion.  The pupils were 
equal and reactive to light.  Fundoscopic examination without 
dilation appeared normal.  There was early oculus siderosis 
in both eyes.  Cranial nerves II-XII were intact.  In 
particular examination of the residuals of head injury, the 
examiner noted that a review of the medical files did not 
identify any ocular complication that required follow-up or 
treatment.  The diagnosis was no complication of head injury 
identified.  

In a July 2001 decision, the RO denied service connection for 
refractive error and presbyopia, and granted among other 
things service connection for residuals of a head injury, 
retinal scars, left eye; and residuals of a head injury, left 
temporal hairline fracture, effective July 1, 2001.  

In October 2001, the veteran stated that his vision continued 
to give him problems, specifically running of the left eye, 
accumulation of matter in the corner of the left eye, and 
frequent aching sensation in and around the eye consistent 
with "mattering" of the eye.  He referred to persistent 
vision problems.  In an April 2002 statement, the veteran 
stated that he experienced daily pain in his eye.  He noted 
that his left eye disability was manifested by chronic pain, 
failing eyesight, and double and hazy vision.  He also noted 
the running of the left eye, daily aching sensations in and 
around the eye, and seeing spots or little floating things in 
front of his eyes.  

In an April 2002 letter, the veteran's spouse described the 
veteran's "failing health and vision" since the 1992 
softball incident.  She stated that prior to his head injury 
the veteran had no problems with his vision but that he now 
had vision problems and pain.  

At a June 2002 RO hearing before a local hearing officer, the 
veteran testified that his vision had been steadily 
deteriorating over the years and that his sight in his left 
eye continued to fade, accompanied by an aching sensation and 
a build up of matter in the corner of the eye.  He said that 
he had eye pain at least two or three times daily and blurry 
vision and that he required glasses to read.  In regard to 
his head injury, he said that he had periodic headaches

A VA outpatient record dated in July 2002 notes that the 
veteran had a history of a closed head injury that resulted 
in a detached retina.  He reported a steady decline in vision 
since that time.  

In response to a September 2002 VCAA letter, the veteran 
indicated in regard to refractive error and presbyopia that 
he did not feel that this medical problem could be separated 
from the head trauma he suffered in 1992.  He maintained that 
he had experienced decreasing vision ever since the 1992 in-
service injury and that he disagreed with the VA in 
characterizing his vision loss as congenital or a 
developmental defect.  He stated that he had "perfect" 
vision upon entering service but that as a result of the 1992 
injury he now groped for things every day, could hardly 
identify anything placed more than a couple of feet in front 
of him, and had to continually adjust his focus.   

In statements dated in September 2002, the veteran's spouse, 
mother, siblings, and two friends described the difficulties 
that the veteran experienced daily in relation to his vision 
among other things.  

On a March 2003 VA neurologic examination, there were no 
bruits over the orbits.  The left retina was normal through 
undilated pupils.  On a March 2003 VA eye examination, the 
veteran's visual acuity without correction was 20/20 (right 
eye) and 20/20-2 (left eye).  He used reading glasses.  There 
were pinguecula on the temporal and nasal aspects of both 
eyes.  There was significant corneal "guttata" in both 
eyes.  All other anterior segment findings were nominal for 
each eye.  The right fundus had one small spot of peripheral 
marginal degeneration in the 6 o'clock direction from the 
optic nerve head.  Almost the entire inferotemporal quadrant 
of the left fundus had evidence of chorioretinopathy, laser 
scars, white dots, and pigment migration, all of which were 
secondary to the service injury.  The assessments were 
chorioretinopathy, left eye, secondary to injury; peripheral 
marginal degeneration, right eye; pingueculae, both eyes; 
presbyopia.  The examiner ordered an additional test, the 
Goldmann visual fields.  The results of that test in April 
2003 showed minor superior visual field loss in the left eye 
secondary to injury, with no other loss in the eyes.  

In decisions in July 2003, the RO granted a 10 percent for 
the residuals of a head injury, laser scars (retinal scars), 
chorioretinopathy, left eye, effective July 1, 2001; and 
granted service connection and a 10 percent rating for loss 
of visual field, left eye, secondary to the service-connected 
residuals of a head injury, left temporal hairline fracture, 
effective March 6, 2003.  



III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including presbyopia, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).  Presbyopia is "a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  WEBSTER'S MEDICAL DESK DICTIONARY 573.  See 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992) (The Court 
found that given the definition of presbyopia is was 
reasonable to conclude that such was a refractive error and 
not the result of in-service injury).

The veteran contends in essence that service connection is 
warranted for visual impairment caused by his 1992 in-service 
injury.  The Board notes that, in his initial claim, the 
veteran specified resulting visual problems in his left eye, 
the eye affected by the injury, and further emphasizes that 
service connection is already in effect for residuals of a 
head injury that include laser/retinal scars, 
chorioretinopathy of the left eye, and a loss of visual field 
in the left eye.  The instant appeal is limited to the 
veteran's assertion that service connection is also warranted 
for refractive error and presbyopia affecting the eyes.

The Board recognizes that the veteran disagrees with the 
characterization of his vision loss as congenital or a 
developmental defect, but emphasizes that to the extent his 
vision loss has been attributed to a loss of visual field, 
scarring of chorioretinopathy, the proper evaluation 
assignment for such disabilities is also on appeal and any 
appellate adjudication of such matter is deferred pending the 
results of the REMAND.  



After a careful review of the record, the Board finds, 
however, that there is no basis under governing law for a 
grant of service connection for refractive error and/or 
presbyopia.  38 C.F.R. § 3.303(c).  In this regard the Board 
notes, in any case, that the veteran's refractive error was, 
in fact, noted at the time of his entrance into service, and 
that both in-service and post-service medical evidence is 
consistent in noting that visual changes attributable to 
refractive error, myopia or presbyopia, were "coincidental" 
and/or consistent with the veteran's age and dissociates such 
from the veteran's in-service left eye injury.  The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, there being 
no basis for a grant of service connection for mere 
refractive error of the eye.  The appeal must therefore be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for refractive error and presbyopia is 
denied.  


REMAND

As to the claims for a higher rating, remand is warranted in 
this appeal to ensure that all pertinent medical evidence is 
associated with the claims file and to obtain a contemporary 
medical opinion as to the severity of the left knee 
disability at issue.

First, the Board notes that the RO has not fully apprised the 
veteran of VA's redefined obligations under the VCAA relevant 
to the rating claims on appeal.  The September 2002 notice 
letter sent to the veteran did not reference the rating 
claims on appeal.  Thus, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran and obtaining any additional medical 
or other evidence, as deemed appropriate.  Specifically, the 
RO must ensure that the veteran has been notified of what 
information or evidence was needed from him and what the VA 
has done and will do to assist him in substantiating his 
claims for a higher rating.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the Board is also of the opinion that a VA 
examination of the veteran's left knee disability is 
warranted in this case.  Since the veteran was last afforded 
an examination of his left knee in March 2001, he has 
complained of periodic knee pains, weakness, and lack of 
coordination.  In particular, he has reported that he must 
hold onto railings when climbing stairs to prevent his left 
knee from giving away.  Thus, the veteran should be afforded 
a VA examination in order to ascertain the current nature and 
severity of his service-connected left knee disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and its implementing 
regulation, 38 C.F.R. § 3.159 (2003), is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; advising him what 
evidence VA will obtain on his behalf; 
requesting him to submit any relevant 
evidence in his possession; and assisting 
the veteran by obtaining identified 
evidence to substantiate his claims of 
entitlement to higher ratings for 
degenerative arthritis of the left 
shoulder, retro-patellar pain syndrome of 
the left knee, residuals of a head injury 
related to the left eye, and residuals of 
a head injury related to a left temporal 
hairline fracture.  

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the current nature and 
severity of his service-connected left 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for all 
opinions expressed should be provided.  
The examiner should report active and 
passive ranges of the left knee and 
include comment as to the presence and 
degree or absence of any objective 
evidence of pain, as well as the presence 
and degree or absence of incoordination, 
weakness, fatigue, atrophy or skin 
changes.  The examiner should comment as 
to the presence or absence of additional 
functional impairment on use or during 
flare-ups, in terms of additional degrees 
of motion lost, if possible.  The examiner 
should comment as to the presence or 
absence of ankylosis.  The examiner should 
comment as to the presence and degree or 
absence of recurrent subluxation or 
instability.  The examiner is further 
requested to comment on whether the 
veteran's subjective complaints are 
supported by and consistent with the 
clinical evidence of record.

3.  The RO should then review the claims 
file, in particular any additional 
evidence or information received pursuant 
to this remand, and ensure that any 
additionally-indicated development based 
on the facts, such as obtaining 
contemporary VA examinations relevant to 
any disability at issue, has been 
completed.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
rating claims.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and afford them the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



